DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the application filed on 10/22/2021 wherein claims 1-14 are pending in the present application, claims 1, 3, 8, 10 being independent.
Priority
The Present Application is a CONTINUATION of PCT/CN2017/090087 with a filing date of 06/26/2017 and a CONTINUATION of US Application No. 16/670,200 (Now US Pat. No. 11,272,431) with a filing date of 10/31/2019.
Claim Interpretation



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. With respect to claims 1, 3, 8, and 10 under the broadest reasonable interpretation, the claim-recited element "at least one of second indication information or third indication information" includes interpretations including: second indication information only, third indication information only, and both second indication information and third indication information. The Examiner agrees that claim interpretation for the given claim language includes second indication information only, third indication information only, and both second indication information and third indication information. However, when one considers a broadest reasonable interpretation, adopting an interpretation wherein both a second indication information and a third indication information would certainly not be considered the broadest reasonable interpretation wherein an interpretation wherein second indication information only, or third indication information only would be considered a broader interpretation of the claim limitation. Accordingly, as the Examiner is required to give the claims the broadest reasonable interpretation, the limitation is question is interpreted as requiring second indication information only, or third indication information only, wherein addressing both the second and third indication information is done ONLY to inform the Applicant with the greatest amount of information possible to aid in future amendments. Therefore, the claims requires second indication information only, or third indication information only when given the proper broadest reasonable interpretation. 


With respect to Claims 1, 3, 8, 10 recite the limitation "configured to indicate a modification period of at least one of second indication information or third indication information” as the claims contain limitations which further limit limitations which are only required in the alternative, the Examiner notes that given a broadest reasonable interpretation of the alternative claim language further limitations which limit the alternatives will similarly be interpreted as included in the alternative and need not be address when the claim is interpreted as including only one of the alternatives. For Example, given claim 1 which recites “indicate a modification period of at least one of second indication information or third indication information” the Examiner appropriately interprets the claims as indicating a modification period of ONLY second indication information, accordingly the limitation “wherein the second indication information is configured to indicate whether target other system information among other system information is in a being transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information” is also appropriately interpreted as requiring the second indication information to be configured to indicate whether the target other system information among other information is in a being transmitted state wherein disclosure of the third information configured to indicate a transmission manner of the target other system information is not required in a broadest reasonable interpretation wherein only the second indication information is required of the parent claim. The Examiner address both alternatives below as a courtesy to the Applicant, but maintains an interpretation where second indication information only, third indication information only, are required in the claims. 
Double Patenting




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,272,431 (hereinafter ‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present application are found in the claims of the patent, wherein the present application is a broadened version of the patent (limitations of the patent are omitted with respect to the present application) and any changes are obvious at least from United States Patent Application Publication US-20170311290 to Adjakple et al (hereinafter d1) in view of United States Patent Application Publication US-20180324679 to Basu Mallick et al (hereinafter d2). Regarding claim 3 of the present application, claim 3 of the present application corresponds to claim 1 of the patent wherein the limitations of claim 3 of the present application correspond directly to the limitations of claim 1 of the patent except the limitations of the present application omit “wherein the method further comprises: after sending a request for acquiring the target other system information to the base station and before receiving the target other system information in the time window corresponding to transmission of the target other system information, according to the second indication information in latest received minimum system information, determining whether the target other system information is to be transmitted in a closest time window corresponding to transmission of the target other system information; if the target other system information is to be transmitted in the closest time window corresponding to transmission of the target other system information, receiving the target other system information in the time window corresponding to transmission of the target other system information; and if the target other system information is not to be transmitted in the closest time window corresponding to transmission of the target other system information, stopping receiving of the target other system information in the time window corresponding to transmission of the target other system information”. All other limitations of claim 3 of the present application correspond directly to limitations of claim 1 of the patent. 
Regarding claim 10 of the present application, claim 10 of the present application corresponds to claim 5 of the patent wherein the limitations of claim 10 of the present application correspond directly to the limitations of claim 5 of the patent except the limitations of the present application omit “wherein the processor is further configured to: after a request for acquiring the target other system information is sent to the base station and before the target other system information is received in the time window corresponding to transmission of the target other system information, according to the second indication information in latest received minimum system information, determine whether the target other system information is to be transmitted in a closest time window corresponding to transmission of the target other system information; if the target other system information is to be transmitted in the closest time window corresponding to transmission of the target other system information, receive the target other system information in the time window corresponding to transmission of the target other system information; and if the target other system information is not to be transmitted in the closest time window corresponding to transmission of the target other system information, stop receiving of the target other system information in the time window corresponding to transmission of the target other system information”. All other limitations of claim 10 of the present application correspond directly to limitations of claim 5 of the patent.
Regarding claims 1 and 8, the limitations of claims 1 and 8 of the present application differ from claims1 and 5 of the patent addressed above in that they are directed to the transmit aspects of the same system addressed above, however the limitations of the claims are obvious from the patent at least in view of d1 in view of d2. D1 in view of d2 disclose methods (see d1 Fig. 32) including a UE device with at least a processor memory which stores instructions executable by to processor to control the UE (see d1 Fig. 32B) to execute a method (see d1 para. 0459, 0465) in the field of endeavor of wireless communication (see d1 para. 0001) regarding techniques for minimum system information (see d1 para. 0257); wherein the functionality executed by the device is corresponds to limitations already addressed above with respect to claims 3 and 10, wherein the limitations of claims 1 and 5 of the patent correspond to the limitations required by claims 1 and 8 and are addressed thereby.
The limitations of dependent claims 2, 4-7, 9, 11-14 of the present application correspond directly to the limitations of claims 1, 2-4, 1, 5-8 of the patent. The limitations of the dependent claims of the present application correspond in an obvious manner to the limitations of claims 1, 2-4, 5-8 of the patent.
Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 7-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20170311290 to Adjakple et al (hereinafter d1) in view of United States Patent Application Publication US-20180324679 to Basu Mallick et al (hereinafter d2). 
Regarding claim 1, as to the limitation “A system information transmission method, comprising” d1 discloses methods (see d1 Fig. 32) including a UE device with at least a processor memory which stores instructions executable by to processor to control the UE (see d1 Fig. 32B) to execute a method (see d1 para. 0459, 0465) in the field of endeavor of wireless communication (see d1 para. 0001) regarding techniques for minimum system information (see d1 para. 0257).
as to the limitation “broadcasting minimum system information, wherein the minimum system information comprises first indication information, and the first indication information is configured to indicate a modification period of at least one of second indication information or third indication information; wherein the second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a being transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information” d1 discloses minimum SI (System Information) and other SI wherein minimum SI is periodically broadcast. The minimum system information may at least include basic information required for initial access meaning information to support cell selection including information required to evaluate whether or not a UE is allowed to access the cell, as well as other information for acquiring other SI and scheduled information for broadcast SI; wherein the other SI encompasses everything not broadcasted in minimum SI (i.e. indication information); wherein the other SI may either be broadcast, or provisioned in a dedicated manner, including either triggered by the network or upon request from the UE (i.e. on-demand) (see d1 para. 0257) including minimum SI (see d1 para. 0267) which indicates a modification period (see d1 para. 0040-0041) and which indicates a modification period (see d1 para. 0269-0270, 0279) including on demand provisioning (see d1 para. 0236-0237, 0253-0255, 0258, 0265-0268).  However, d1 does not appear to explicitly disclose wherein the second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information, attention is directed to d2 which discloses signaling of system information (see d2 para. 0001) including SI transmitted in an on demand manner  (see d2 para. 0019), including indication of whether target information is transmitted in an on demand manner in a broadcasted now (i.e. being transmitted) state and indication of a transmission manner of other system information (see d2 para. 0026-0027, 0033, 0037-0038, Table 3; Fig. 7, para. 0054-0055).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding system information exchange to include the details of second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  reducing the signaling load for the provisioning of System Information (see d2 para. 0019).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of reducing the signaling load for the provisioning of System Information by implementing the techniques of d2 noted which are predictable and advantageous results which would result from application of the techniques of d2 with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2, as to the limitation “the method according to claim 1, wherein the third indication information is configured to indicate whether the target other system information is in the being transmitted state and to indicate the transmission manner of the target other system information” d1 in view of d2 disclose SI being transmitted in an on demand manner  (see d2 para. 0019), including indication of whether target information is transmitted in an on demand manner in a to be transmitted state and indication of a transmission manner of other system information (see d2 para. 0026-0027, 0033, 0037-0038, Table 3; Fig. 7, para. 0054-0055).
Regarding claim 3, as to the limitation “A system information receiving method, comprising:” d1 discloses methods (see d1 Fig. 32) including a UE device with at least a processor memory which stores instructions executable by to processor to control the UE (see d1 Fig. 32B) to execute a method (see d1 para. 0459, 0465) in the field of endeavor of wireless communication (see d1 para. 0001) regarding techniques for minimum system information (see d1 para. 0257).
as to the limitation “receiving minimum system information transmitted from a base station, wherein the minimum system information comprises first indication information, and the first indication information is configured to indicate a modification period of at least one of second indication information or third indication information, wherein the second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a being transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information; and if it is determined according to the modification period that the target other system information is in the being transmitted state, receiving the target other system information in a time window corresponding to transmission of the target other system information” d1 discloses minimum SI (System Information) and other SI wherein minimum SI is periodically broadcast. The minimum system information may at least include basic information required for initial access meaning information to support cell selection including information required to evaluate whether or not a UE is allowed to access the cell, as well as other information for acquiring other SI and scheduled information for broadcast SI; wherein the other SI encompasses everything not broadcasted in minimum SI (i.e. indication information); wherein the other SI may either be broadcast, or provisioned in a dedicated manner, including either triggered by the network or upon request from the UE (i.e. on-demand) (see d1 para. 0257) including minimum SI (see d1 para. 0267) which indicates a modification period (see d1 para. 0040-0041, 0269-0270, 0279) including on demand provisioning (see d1 para. 0236-0237, 0253-0255, 0258, 0265-0268) including a modification period (see d1 para. 0269-0270, 0279) and determination of reception in a time window (see d1 para. 0037, 0039, 0056, 0264).  However, d1 does not appear to explicitly disclose wherein the second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information, attention is directed to d2 which discloses signaling of system information (see d2 para. 0001) including SI transmitted in an on demand manner  (see d2 para. 0019), including indication of whether target information is transmitted in an on demand manner in a broadcasted now state (i.e. being transmitted) and indication of a transmission manner of other system information (see d2 para. 0026-0027, 0033, 0037-0038, Table 3; Fig. 7, para. 0054-0055).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding system information exchange to include the details of second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  reducing the signaling load for the provisioning of System Information (see d2 para. 0019).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of reducing the signaling load for the provisioning of System Information by implementing the techniques of d2 noted which are predictable and advantageous results which would result from application of the techniques of d2 with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 4, as to the limitation “the method according to claim 3, further comprising: before sending to the base station a second request for acquiring first target other system information, determining whether acknowledgement information transmitted by the base station in response to a first request for acquiring the first target other system information has been received; and if the acknowledgement information has been received, sending the second request to the base station” d1 in view of d2 discloses determining if an ACK was transmitted by the base station in response to SI reception (see d1 para. 0105). 
Regarding claim 7, as to the limitation “The method according to claim 3, further comprising: monitoring the minimum system information to receive at least one of latest second indication information or third indication information in real time, without determining whether a change has occurred in the at least one of the second indication information or the third indication information according to paging information” d1 in view of d2 discloses monitoring minimum SI to receive indication information without detecting a change has occurred (see d1 para. 057, 0269-0270, 0279).
Regarding claim 8 , as to the limitation “An electronic device, comprising: a processor; a memory storing instructions executable by the processor; wherein the processor is configured to:” d1 discloses methods  (see d1 Fig. 32) including a UE device with at least a processor memory which stores instructions executable by to processor to control the UE (see d1 Fig. 32B) to execute a method (see d1 para. 0459, 0465) in the field of endeavor of wireless communication (see d1 para. 0001) regarding techniques for minimum system information (see d1 para. 0257).
as to the limitation “broadcast minimum system information, wherein the minimum system information comprises first indication information, and the first indication information is configured to indicate a modification period of second indication information and/or third indication information; wherein the second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a being transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information” d1 discloses minimum SI (System Information) and other SI wherein minimum SI is periodically broadcast. The minimum system information may at least include basic information required for initial access meaning information to support cell selection including information required to evaluate whether or not a UE is allowed to access the cell, as well as other information for acquiring other SI and scheduled information for broadcast SI; wherein the other SI encompasses everything not broadcasted in minimum SI (i.e. indication information); wherein the other SI may either be broadcast, or provisioned in a dedicated manner, including either triggered by the network or upon request from the UE (i.e. on-demand) (see d1 para. 0257) including minimum SI (see d1 para. 0267) which indicates a modification period (see d1 para.0040-0041 0269-0270, 0279) including on demand provisioning (see d1 para. 0236-0237, 0253-0255, 0258, 0265-0268).  However, d1 does not appear to explicitly disclose wherein the second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information, attention is directed to d2 which discloses signaling of system information (see d2 para. 0001) including SI transmitted in an on demand manner  (see d2 para. 0019), including indication of whether target information is transmitted in an on demand manner in a transmitted now (i.e. being transmitted state) transmitted state and indication of a transmission manner of other system information (see d2 para. 0026-0027, 0033, 0037-0038, Table 3; Fig. 7, para. 0054-0055).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding system information exchange to include the details of second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  reducing the signaling load for the provisioning of System Information (see d2 para. 0019).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of reducing the signaling load for the provisioning of System Information by implementing the techniques of d2 noted which are predictable and advantageous results which would result from application of the techniques of d2 with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 9, as to the limitation “The electronic device according to claim 8, wherein the third indication information is configured to indicate whether the target other system information is in the being transmitted state and to indicate the transmission manner of the target other system information” d1 in view of d2 disclose SI to be transmitted in an on demand manner  (see d2 para. 0019), including indication of whether target information is transmitted in an on demand manner in a to be transmitted state and indication of a transmission manner of other system information (see d2 para. 0026-0027, 0033, 0037-0038, Table 3; Fig. 7, para. 0054-0055).
Regarding claim 10, as to the limitation “An electronic device, comprising: a processor; a memory storing instructions executable by the processor; wherein the processor is configured to:” d1 discloses methods  (see d1 Fig. 32) including a UE device with at least a processor memory which stores instructions executable by to processor to control the UE (see d1 Fig. 32B) to execute a method (see d1 para. 0459, 0465) in the field of endeavor of wireless communication (see d1 para. 0001) regarding techniques for minimum system information (see d1 para. 0257).
as to the limitation “receive minimum system information transmitted from a base station, wherein the minimum system information comprises first indication information, and the first indication information is configured to indicate a modification period of second indication information and/or third indication information, wherein the second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a being transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information; if it is determined according to the modification period that the target other system information is in the being transmitted state, receive the target other system information in a time window corresponding to transmission of the target other system information” d1 discloses minimum SI (System Information) and other SI wherein minimum SI is periodically broadcast. The minimum system information may at least include basic information required for initial access meaning information to support cell selection including information required to evaluate whether or not a UE is allowed to access the cell, as well as other information for acquiring other SI and scheduled information for broadcast SI; wherein the other SI encompasses everything not broadcasted in minimum SI (i.e. indication information); wherein the other SI may either be broadcast, or provisioned in a dedicated manner, including either triggered by the network or upon request from the UE (i.e. on-demand) (see d1 para. 0257) including minimum SI (see d1 para. 0267) which indicates a modification period (see d1 para. 0269-0270, 0279) including on demand provisioning (see d1 para. 0236-0237, 0253-0255, 0258, 0265-0268) including indicating a modification period (see d1 para. 0040-0041, 0269-0270, 0279) and determination of reception in a time window (see d1 para. 0037, 0039, 0056, 0264).  However, d1 does not appear to explicitly disclose wherein the second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information, attention is directed to d2 which discloses signaling of system information (see d2 para. 0001) including SI transmitted in an on demand manner  (see d2 para. 0019), including indication of whether target information is transmitted in an on demand manner in a broadcasted now state (i.e. being transmitted) and indication of a transmission manner of other system information (see d2 para. 0026-0027, 0033, 0037-0038, Table 3; Fig. 7, para. 0054-0055).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding system information exchange to include the details of second indication information is configured to indicate whether target other system information transmitted in an on-demand manner among other system information is in a to-be-transmitted state, and the third indication information is configured to indicate a transmission manner of the target other system information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of:  reducing the signaling load for the provisioning of System Information (see d2 para. 0019).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of reducing the signaling load for the provisioning of System Information by implementing the techniques of d2 noted which are predictable and advantageous results which would result from application of the techniques of d2 with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 11, as to the limitation “The electronic device according to claim 10, wherein the processor is further configured to: before a second request for acquiring first target other system information is sent to the base station, determine whether acknowledgement information transmitted by the base station in response to a first request for acquiring the first target other system information has been received; and if the acknowledgement information has been received, send the second request to the base station” d1 in view of d2 discloses determining if an ACK was transmitted by the base station in response to SI reception (see d1 para. 0105). 
Regarding claim 14, as to the limitation “The electronic device according to claim 10, wherein the processor is further configured to: monitor the minimum system information to receive at least one of latest second indication information or third indication information in real time, without determining whether a change has occurred in the at least one of the second indication information or the third indication information according to paging information” d1 in view of d2 discloses monitoring minimum SI to receive indication information without detecting a change has occurred (see d1 para. 057, 0269-0270, 0279).
Allowable Subject Matter






Claims 5-6, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190387456 A1 to ISHII; Atsushi discloses receive first type system information (SI) from the radio access node. The first type SI comprises: availability of second type SI messages, a second type SI message comprising at least one system information block (SIB) and an indication of a delivery mode for each of the second type SI messages, the delivery mode being either broadcast or on-demand basis. The transmitter circuitry is configured to transmit an SI request message to request at least one second type SI message indicated as on-demand delivery in a case where the delivery mode of the second type SI message is on-demand. The processor circuitry is configured to, after receiving from the radio access node an acknowledgement for the SI request message and before performing an SI message acquisition process, wait for a time duration specified by an offset value; and perform an SI message acquisition process. In another of its example aspects the technology disclosed herein concerns method of operating such wireless terminal.

US 20180199267 A1 to Lin; Guan-Yu et al. discloses indicator in the minimum system information (MSI) indicates whether an SI or an SI group is delivered with broadcast or unicast. In one embodiment, the UE receives a MSI, obtains from the MSI the other SI (OSI) delivery mode indicator, and sends an on-demand SI request if the OSI delivery mode indicates the unicast delivery mode, otherwise acquires OSI information in a predefined or scheduled period if the OSI delivery mode indicates the broadcast delivery mode. In one embodiment, the delivery mode is unicast and the SI request is sent at a timing or resource explicitly configured in a SI change notification message. In another embodiment, the delivery mode is broadcast and updated SI is obtained based on the scheduling information included in the SI change notification message.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643